FRIEDMAN, Judge,
concurring.
I concur in the result. However, because I do not believe that the Mognets actually knew that there would be a real estate tax sale, I believe it is unnecessary to discuss whether actual knowledge excuses the failure of a tax bureau to comply with the formal notice requirements of section 602(e) of the Real Estate Tax Sale Law (Law).1
The Mognets own three taxable properties in Middleereek Township, two of which had been returned for non-payment of taxes. As a result, Mr. Mognet went to the Tax Claim Bureau (Bureau) and entered into a payment agreement. (R.R. at A.) Howevei’, Mr. Mog-net was not aware that the payment agreement covered only one of the two parcels. In June 1994, when Mr. Mognet became aware of the pending tax sale, he went to the Bureau and paid off the balance due on the agreement. (Trial court’s op. at 3.) Mr. Mog-net testified as follows:
I also asked the lady if that’s all I owed and she said that I was clear. And that’s the reason I never proceeded with anything any further.
[[Image here]]
Q Did you believe that when you made that final payment that the sale scheduled for September 12, 1994, would be canceled?
AI sure did.
(Hearing of July 10,1995, N.T. at 20, 22.) It is apparent to me that the Mognets did not have actual knowledge that there would be a tax sale for his property.
Nancy Sanner, the elected tax collector of Middleereek Township, and Mr. Mognet’s sister, testified that she called the Bureau after she saw the tax sale advertisement in the newspaper. Jackie Eller, an employee at the Bureau, told Sanner that the Mognets had paid their real estate taxes. (Trial court op. at 4-5.)
The reason why the Mognets, Sanner and Eller erroneously believed that the Mognets had taken care of their real estate taxes is because the Bureau’s computer system tracks parcels of land by the full owner name(s). Indeed, the Bureau’s computer shows that “Mognet, Jacob R. and Beverly,” own one of the properties here and “Mognet, Jacob R. and Beverly J.” own the other. (Hearing of July 10, 1995, N.T. at 31-32.) Because Mrs. Mognet’s middle initial is included in the owner name for the second property, the computer believes, in error, that the properties have different owners.
Thus, when Mr. Mognet went to the Bureau to set up a payment plan for his real estate taxes, the Bureau employee, relying on the computer, only included the taxes due on one of the properties in setting up the plan. When Sanner telephoned the Bureau *1243to ask about Mr. Mognet’s taxes, Eller, again relying on the computer, told her that the Mognets had paid their taxes.
I do not believe that Mr. Mognet had an obligation to understand how the Bureau’s computer system is designed and to know that, because the computer tracked properly owners by their full name(s) and because someone at the Bureau had entered his wife’s middle initial on one property and not the other, his payment plan only covered one property. Even if Mr. Mognet had such a duty, one could only argue that the Mognets should have known that there would be a tax sale. However, we are concerned here with actual knowledge.
Because I do not believe that the Mognets had actual knowledge of the tax sale, I would reverse.
DOYLE and PELLEGRINI, JJ., join in this concurring opinion.

. Section 602(e) of the Law, Act of July 7, 1947, P.L. 1368, as amended, 72 P.S. § 5860.602.